DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/20/2022 has been entered. 
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Vincent Gustafson on 09/02/2022.
The application has been amended as follows:
Claim 1, lines 11-15: 
a diffusion chamber;
	wherein the diffusion chamber is in fluid communication with, and downstream of, the water inlet;
wherein the diffusion chamber is in fluid communication with, and downstream of, the oxygen inlet;
	wherein the diffusion chamber is arranged such that the oxygen is supplied through the oxygen inlet into the diffusion chamber to create the water and oxygen mixture;
Claim 14, lines 7-11: 
a diffusion chamber;
wherein the diffusion chamber is in fluid communication with, and downstream of, the water inlet;
wherein the diffusion chamber is in fluid communication with, and downstream of, the oxygen inlet;
wherein the diffusion chamber is arranged such that the oxygen is supplied through the oxygen inlet into the diffusion chamber to create the water and oxygen mixture;
Claim 17, last 3 lines of the claim: 
wherein at least part of the  water inlet, at least part of the oxygen inlet, at least part of the venturi, and at least part of the outlet are integrally formed as a unitary piece of material.
Claim 18, last 3 lines of the claim: 
wherein at least part of the  water inlet, at least part of the oxygen inlet, at least part of the venturi, and at least part of the outlet are integrally formed as a unitary piece of material.
 Allowable Subject Matter
Claims 1-6, 8-14, and 17-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art fails to disclose all of the features of the independent claim including a diffusion chamber in fluid communication with, and downstream of, the water and oxygen inlets nor does the prior art disclose at least part of the water inlet, at least part of the oxygen inlet, at least part of the venturi, and at least part of the outlet are integrally formed as a unitary piece of material.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER D. HUTCHENS whose telephone number is (571)270-5535. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tien Dinh can be reached on 571-272-6899. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/C.D.H./
Primary Examiner
Art Unit 3647



/Christopher D Hutchens/            Primary Examiner, Art Unit 3647